internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et2 plr-110293-00 date date legend taxpayer university state dear this responds to a request dated date submitted by your authorized representative for a ruling regarding whether services performed in the employ of taxpayer by students who are enrolled and regularly attending classes at university are excepted from employment pursuant to sec_3121 of the internal_revenue_code for purposes of the federal_insurance_contributions_act fica taxpayer is a non-profit corporation recognized as exempt from federal_income_tax in accordance with code sec_501 taxpayer was organized for the purpose of erecting maintaining and operating a memorial building on the grounds of university in honor of university students and faculty who gave their lives in wartime service taxpayer’s building and grounds were to be used exclusively for the social moral religious literary scientific and educational development of university students faculty alumni and guests while taxpayer’s original articles of incorporation have been periodically amended and restated taxpayer’s object and purposes remain substantially unchanged on the internal_revenue_service service issued a letter_ruling concluding that taxpayer is a supporting_organization described in code sec_509 with respect to university code sec_509 provides that a supporting_organization must be organized and at all times thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified publicly supported organizations code sec_509 provides that a supporting_organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations the service recognizes university as a publicly_supported_organization the internal_revenue_service issued a letter_ruling in granting taxpayer an exemption from federal_income_tax on the department of health education and welfare entered into an agreement agreement with state pursuant to sec_218 of the social_security act act extending fica coverage to services performed by individuals in the employ of state university is a public university and state instrumentality whose employees-including student employees-were originally covered by the agreement on the department of health education and welfare entered into modification no with state pursuant to which service performed in the employ of a school_college_or_university by a student who is enrolled and regularly attending classes at said school_college_or_university was excepted from coverage under the agreement consequently effective services performed by all students referred to in sec_218 of the act were excepted from coverage under the agreement code sec_3101 and sec_3111 impose fica_taxes on employees and employers respectively equal to a percentage of the wages received by an individual with respect to employment code sec_3121 defines the term wages for purposes of fica as all remuneration for employment with certain exceptions code sec_3121 defines the term employment for purposes of fica as services performed by an employee for the person employing him with certain exceptions code sec_3121 excepts from employment service performed in the employ of a school_college_or_university if such service is performed by a student who is enrolled and regularly attending classes at such school_college_or_university code sec_3121 excepts from employment service performed in the employ of an organization described in code sec_509 if the organization is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of a school_college_or_university and is operated supervised or controlled by or in connection with such school_college_or_university unless it is a school_college_or_university of a state or a political_subdivision thereof and the services performed in its employ by a student referred to in sec_218 of the act are covered under the agreement between the commissioner of social_security and such state entered into pursuant to sec_218 of the act services performed in the employ of the supporting_organization must be performed by a student who is enrolled and regularly attending classes at the affiliated school_college_or_university sec_218 agreements were initially entered into between the department of health education and welfare and the contracting state the department of health education and welfare was subsequently supplanted by the department of health and human services which in turn was succeeded by the social_security administration to except from employment services performed in the employ of taxpayer by students who are enrolled and regularly attending classes at university in accordance with code sec_3121 taxpayer must be an organization described in code sec_509 and services performed in the employ of university by students referred to in sec_218 of the act must not be covered under the agreement on the service issued a letter_ruling concluding that taxpayer is a supporting_organization as described in sec_509 with respect to university additionally pursuant to modification no effective services performed by all students referred to in sec_218 of the act are excluded from coverage under the agreement consequently in accordance with code sec_3121 we conclude that services performed in the employ of taxpayer by students who are enrolled and regularly attending classes at university are excepted from employment for purposes of fica except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding whether students performing services in the employ of taxpayer are enrolled and regularly attending classes at university within the meaning of code sec_3121 or sec_218 of the act the ruling contained in this letter reflects information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative additionally a copy of this letter must be attached to any_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent cc sincerely marie cashman senior technician reviewer division counsel associate chief_counsel tax exempt and government entities
